DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim(s) 12-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: see explanation listed below. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 12-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claim(s) 1, 7-11 are drawn to an image processing apparatus having a plurality of function for communicating with an external device. That includes a plurality of communication interfaces, memory and processors. In addition, settings, specifying . Classified in H04L41/0813. 

II.	Claim(s) 12-18 are drawn to an information processing apparatus having a plurality of function for communicating with an external device. This includes network interfaces and associated priority. In addition to settings, functions, communicating with external device, communication priority. Classified in H04W72/10. 

	The inventions are distinct, each from each other because of the following reasons: 
Invention Group I & II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has a separate utility such as determining performance objection and constraints. 
Sub-combination I has a separate utility such as an image processing apparatus communicating with an external device employing various operations and interfaces. 
Sub-combination II has a separate utility such as an information processing apparatus communicating with an external device based on communication interface priority. 
a. These inventions are separately usable and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter. 
.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (27 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with our without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence of identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

	Applicant is requested to formally cancel the non-elected claims.



	Applicant is also advised that the response must be submitted to the Office within 60 calendar days. 

A telephone call was made to Amit Singhal, Telephone#: 703-726-6020 Reg. #: 71,021 on 02/24/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457